Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 1 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 2 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 3 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 4 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 5 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 6 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 7 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 8 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document    Page 9 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 10 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 11 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 12 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 13 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 14 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 15 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 16 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 17 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 18 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 19 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 20 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 21 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 22 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 23 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 24 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 25 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 26 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 27 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 28 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 29 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 30 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 31 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 32 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 33 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 34 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 35 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 36 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 37 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 38 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 39 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 40 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 41 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 42 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 43 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 44 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 45 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 46 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 47 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 48 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 49 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 50 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 51 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 52 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 53 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 54 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 55 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 56 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 57 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 58 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 59 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 60 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 61 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 62 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 63 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 64 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 65 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 66 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 67 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 68 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 69 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 70 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 71 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 72 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 73 of 74
Case 6:20-bk-10605-MH   Doc 1 Filed 01/27/20 Entered 01/27/20 11:49:05   Desc
                        Main Document   Page 74 of 74
